                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION
                                  IN ADMIRALTY


In the matter of the Complaint of MORAN Civil Action No. 2:18-cv-002396-DCN
ENVIRONMENTAL RECOVERY, LLC,
as the owner of the vessel “Miss June” and
her engines, tackle, appurtenances, etc.
                                           NOTICE OF REQUEST FOR
                                           PROTECTION

For exoneration from, or limitation of,
liability


       Christopher J. McCool, counsel for Plaintiff, has plans to be out of state for family

vacation on the dates indicated below and requests protection from trial, hearings and other court

matters.

                  •   April 18, 2019 through April 29, 2019


                                             Respectfully Submitted,

                                     By:      s/ Christopher J. McCool
                                             Christopher J. McCool (Federal ID: 5747)
                                             Post Office Box 62888
                                             5861 Rivers Avenue (29406)
                                             North Charleston, SC 29419-2888
                                             Office: 843-554-3100
                                             Facsimile: 843-529-9180
                                             cmccool@joyelawfirm.com

                                             Attorney for the Plaintiff


North Charleston, South Carolina
January 16, 2019.




                                               -1-
                        CERTIFICATE OF SERVICE

I hereby certify that the foregoing instrument was served on the Court and all counsel of

Record in compliance with the Federal Rules of Civil Procedure this 16th day of

January, 2019.


                                             s/Christopher J. McCool




                                       -2-
